 412DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement, whichever is later, to join the Union.Further, we donot think that the first paragraph of article IV imposes any obliga-tion 'to hire only such new employees who are members of the Union,but is merely a statement of the Employer's general obligation toabide by the union-security provision as set forth in article IV.2For the reasons stated inDavis Motor Company, Inc.,'we rejectthe Petitioner's second contention that the above provision is invalidbecause no union-authorization election was conducted by the Boardpursuant to Section 9 (e) of the Act.Accordingly, we find .that theexisting contract between the Employer and the Intervenor is a barto the petition herein and shall dismiss the petition.'OrderIT IS HEREBY ORDERED that the petition filed by the Textile WorkersUnion of America, CIO, be, and it hereby is, dismissed.3 SeeDanita Hosiery Manufacturing Company, 97NLRB 1499.We think it is evident that the phrase"through its subordinate Local #1817"in para-graph 1 is not an agreement to hire union members through the Local.The provisionfor becoming a member 30 days after employment supports this view, for such a provision,as noted above,presupposes the right to hire nonmembers.-Moreover,this phrase doesnot modify"employ,"but rather indicates that an employee achieves good standing inthe United Textile Workers of America,AFL, through its Local #1817.8 97 NLRB 125.1 In view of our decision herein, Intervenor's motion to reopen the hearing is denied.ORDILLFOUNDRY &MANUFACTURINGCO., INC.andLOCAL 135, INTER-NATIONAL MOLDERS ANDFOUNDRY WORKERS UNION OF NORTH AMER-ICA, AFL,'PETITIONER.Case No. 14-RC--1598.February 29, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Glenh R. Mblleii, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe' Act.2.The labor organizations involved claim to represent certainemployees of the Employer.21As amended at the hearing.2District 50, United Mine Workers,hereinafter called the, Intervenor,intervened atthe hearing on the basis of its contractual interest.The status of'itsLocale 13346 isdiscussed within.-98 NLRB No. 53. ORDILL FOUNDRY & MANUFACTURING CO., INC. . 4133.The Intervenor's Local 13346 has bargained for the employeessought by the Petitioner under a series of collective bargaining agree-ments beginning in 1948.These agreements were signed by the In-tervenor on behalf of its Local 13346.The Intervenor contends thatthe current contract, which expires on April 12, 1953, is a bar to thisproceeding.The Petitioner takes the position that a schism,has de-veloped in the contracting union and that the contract therefore can-not bar an immediate election.The Employer employs about 30 employees, who, the parties agree,comprise an appropriate unit.The last regular meeting of Local13346 took place on August 28, 1951.At that time new officers wereelected.The record is not clear-whether these officers actually tookover the duties of the fqrmer officers.Several testified that they werenever "sworn in" and therefore were "acting" officers.The evidenceindicates that sometime before the'August meeting J. C. Kirk, theformer president, had resigned from active participation as an officialof the Local because of ill health and that the former vice presidentof the Local had assumed his regular duties.Nevertheless,Kirkpresided over the August meeting.On November 7, 1951, the em-ployee elected at the August meeting as president of Local 13346called a special meeting of that organization.The meeting wasattended by 26 employees, including other officials of Local 13346.Kirk testified that he was absent because of sickness.The memberspresent voted unanimously to disaffiliate from the Intervenor and toaffiliate with the parent Petitioner.New officers were immediatelyelected.There is uncontradicted testimony that 29 of the Employer'semployees have joined the Petitioner.After the November meetinga document signed by 26 employees was submitted to the Employerrequesting that it cease deducting checkoff dues for the Intervenorfrom the pay of these employees.The Employer, however, has con-tinued to deduct such dues and to pay them to the Intervenor.Since the special November meeting, all the records of Local 13346have been returned to the Intervenor.Apart from Kirk, it does notappear that any employees have retained their membership in theIntervenor.Kirk himself appears to be uncertain of his status,testifying that ". . . we have an acting president now, and it is still amessed up affair out there. . . ."He also testified that he had beenapproached by a probationary employee about a wage increase duringthe first week of December 1951, and that he had contacted and dis-cussed the matter with the Intervenor's representative.No action asto this grievance appears to have been taken by the Intervenor.Therecord indicates that on December 14, 1951, Kirk and three otheremployees, the latter, having previously signed the request for dis-continuance of the Intervenor's checkoff, met with the Employer's 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral manager to discuss clarification of the wage increase in thecurrent contract with regard to probationary employees.The groupwas not and did not represent itself as a shop committee of either theIntervenor or Petitioner.Kirk's testimony reveals that the initiativein seeing the general manager came from the other three employeesand that they had invited him to accompany them.The decision tomeet with the general manager and the meeting itself appear to havebeen informal and the meeting was not prearranged.Another em-ployee rather than Kirk was the spokesman for the group.AlthoughKirk testified that he believed he was still the president of Local 13346,he also testified that he had never seen the charter of that organizationand that he did not keep or supervise any of its records.On the basis of these facts we conclude that Local 13346 is for allpractical purposes defunct at the Employer's plant.Accordingly, inview of this and the scope of the action taken, we find that the existingcontract with the Employer is not a bar to an immediate election .3A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act;All production and maintenance employees employed at the Em-ployer's Carbondale, Illinois, plant; including inspectors; but exclud-ing office clerical employees, guards, professional employees and allsupervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]8 J. J. Tourek ManufacturingCo., 90 NLRB 5.Ctr rER LABORATORIESandOIL WORKERS INTERNATIONAL UNION, CIO,PETITIONERCUTTER LABORATORIESandOFFICE EMPLOYEES INTERNATIONAL UNION,LOCAL 29, AFL, PETITIONER.Cases Nos. 20-RC-1561 and 20-RC-1582.February 29,1952Decision and Direction of ElectionsUpon petitions duly filed, a consolidated hearing was held beforeRobert V. Magor, a hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.98 NLRB No. 69.